t c summary opinion united_states tax_court david k and alice vanarsdall petitioners v commissioner of internal revenue respondent docket no 7943-04s filed date vicki l anderson for petitioners angela j kennedy for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the sole issue for decision is whether a payment of dollar_figure by petitioner david vanarsdall mr vanarsdall to his former wife debra vanarsdall the former spouse during constitutes alimony deductible under sec_215 that issue is resolved by whether the dollar_figure payment satisfies the definition of alimony_or_separate_maintenance_payment under sec_71 the parties submitted this case fully stipulated under rule the stipulated facts are so found and those facts with the annexed exhibits are incorporated herein by reference at the time the petition was filed mr vanarsdall was a legal resident of marathon florida petitioner’s divorce was finalized date and was rendered by an indiana state court a separation and property settlement agreement the agreement which was incorporated into the dissolution decree was offered as a stipulated exhibit in 2petitioners originally claimed an alimony deduction for dollar_figure on their joint federal_income_tax return petitioners amended their return to reduce the deduction to dollar_figure a copy of form 1040x amended u s individual_income_tax_return reflecting the latter amount was admitted into evidence 3another adjustment in the notice_of_deficiency a decrease in itemized_deductions is computational and will be resolved by the court’s holding on the principal issue the agreement mr vanarsdall retained total ownership of his percent interest in the william a schmadeke-david k vanarsdall partnership the partnership article iii entitled division of property sec_2 of the agreement stated that until date mr vanarsdall would make yearly payments to his former spouse amounting to percent of his portion of the ordinary_income generated by the partnership after date mr vanarsdall agreed to pay annually his former spouse percent of his portion of the ordinary_income generated by the partnership the agreement required the former spouse to reimburse mr vanarsdall for his share of the taxes due on the moneys payable to wife pursuant to this sec_2 the agreement was silent as to the duration of the payments from mr vanarsdall to his former spouse however the agreement provided that if mr vanarsdall’s death preceded her death his partnership_interest would be placed in a_trust for their three daughters the former spouse however would receive the income from the trust until her death furthermore article v sec_4 of the agreement entitled miscellaneous provisions also provided that except as otherwise provided herein this agreement shall be binding upon and run for the benefit of the heirs personal_representatives executors and assigns of the parties hereto finally and more specifically article iii section of the agreement stated all payments due from husband to wife under the provisions of this article shall constitute property settlement and not maintenance or alimony during the year mr vanarsdall made cash payments to the former spouse from his portion of the partnership income totaling dollar_figure on his joint federal_income_tax return petitioner claimed an alimony deduction for the entire amount in the notice_of_deficiency respondent disallowed the deduction and made no other adjustments except for the computational adjustments on the itemized_deductions the sole issue is whether the payments to the former spouse during constitute alimony under sec_215 sec_71 provides generally that alimony payments are included in the gross_income of the payee spouse and sec_215 provides generally that alimony payments are deductible by the payor spouse sec_215 provides in pertinent part that the term alimony means any alimony as defined in sec_71 which is includable in the gross_income of the recipient under sec_71 sec_71 defines alimony as follows sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- 4the facts are not in dispute and the issue is a question of law therefore with respect to the burden_of_proof the court need not address the applicability of sec_7491 116_tc_438 a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse petitioners’ deduction for alimony is allowable only if all four criteria of sec_71 are met jaffe v commissioner tcmemo_1999_196 thus for our purposes here if the divorce_or_separation_instrument provides that the payment by one spouse to the other spouse is not includable in the gross_income of the receiving spouse and is not allowable as a deduction to the payer spouse the payments do not constitute deductible_alimony sec_71 respondent contends that mr vanarsdall’s payments to the former spouse do not constitute alimony because the parties specifically stated in article iii section of the agreement that such payments constituted property settlement payments and not alimony or maintenance payments the court agrees petitioners argue that nonetheless article iii section of the agreement is not conclusive because it does not specifically state that the payments are not alimony for federal_income_tax purposes in support of that argument petitioner relies on 125_f3d_551 7th cir affg tcmemo_1995_554 where the court stated in common usage the term designate means ‘to make known directly’ for a legal instrument to make known directly that a spouse’s payments are not to be treated as income we believe that the instrument must contain a clear explicit and express direction to that effect petitioners also argue that this court has held that the mere labeling of a payment as a property settlement does not dictate the federal_income_tax consequences of the payments baker v commissioner tcmemo_2000_164 petitioner is correct in stating that this court will not declare a payment nonalimony merely because of a general label with no further clarification however petitioners’ reliance on and interpretation of both richardson and baker is incorrect in richardson the payments at issue that were made from one ex-spouse to the other were pursuant to a state court’s decree that made no mention of the nature or characterization of the payments richardson v commissioner supra pincite consequently that court held that because the court order did not specifically designate the payments as nonalimony thereby making them tax free to the recipient the payments would be treated as alimony for federal_income_tax purposes in this case the agreement was not silent as to the designation of payments from mr vanarsdall to the former spouse on the contrary the agreement specifically stated that the payments shall constitute property settlement and not maintenance or alimony this designation is a clear explicit and express direction that the payments were not alimony for federal_income_tax purposes furthermore petitioners’ reliance on baker in support of their assertion is misplaced in baker payments between the former spouses were made pursuant to a judgment of divorce that labeled the payments property settlement this court held that this blanket label without further clarification does not clearly inform us that the parties considered the federal_income_tax consequences of the payments under sec_71 and baker v commissioner supra petitioner and the former spouse did not simply label the payments between them a property settlement without further discussion on the contrary the agreement specifically states that such payments are not maintenance or alimony the agreement further provides that the former spouse reimburse mr vanarsdall for her portion of the taxes that mr vanarsdall would have to pay on the income from the partnership clearly unlike baker petitioner and the former spouse considered the tax consequences of their nonalimony designation and made provisions thereof in the agreement because petitioner and the former spouse specifically agreed that payments from mr vanarsdall to the former spouse were not alimony the requirement of sec_71 has not been met therefore respondent is sustained petitioners are not entitled to deduct the dollar_figure as alimony reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent 5the court need not look to indiana state law because the terms of the agreement were clear that the payments between petitioner and the former spouse were not alimony or maintenance payments cunningham v commissioner tcmemo_1994_474
